Citation Nr: 1045153	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  09-18 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel 


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The Veteran testified at a March 2010 Board hearing in front of 
the undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing has been reviewed and associated with the claims 
file.

This case was previously before the Board in May 2010 and was 
remanded for collection of outstanding records and for the 
Veteran to undergo VA examination.  The RO has complied with the 
remand directives.  


FINDING OF FACT

With resolution of the doubt in favor of the Veteran, the 
Veteran's bilateral hearing loss was caused by his active 
military service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
are approximated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  The Board has considered this legislation, but finds 
that, given the favorable action taken below; no discussion of 
the VCAA at this point is required.

Merits of the Claim

The Veteran contends that he has bilateral hearing loss due to 
his exposure to loud noises during his active military service.  
Having carefully considered the claims in light of the record and 
the applicable law, with resolution of the doubt in favor of the 
Veteran, service connection is granted for hearing loss.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Regulations provide that certain chronic diseases, such as an 
organic disease of the nervous system, e.g., sensorineural 
hearing loss, will be considered to have been incurred in or 
aggravated by service even though there is no evidence of such 
disease during the period of service.  See 38 C.F.R. §§ 3.307, 
3.309.  However, in order for the presumption to apply, the 
evidence must indicate that the disability became manifest to a 
compensable (10 percent) degree within one year of separation 
from service.  See 38 C.F.R. § 3.307.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a relative 
balance with the negative evidence.  Therefore, the Veteran 
prevails in his claim when (1) the weight of the evidence 
supports the claim or (2) when the evidence is in equipoise.  It 
is only when the weight of the evidence is against the Veteran's 
claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hearing loss disability claims are governed by 38 C.F.R. § 3.385.  
This regulation provides hearing loss is a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater.  38 
C.F.R. § 3.385.  Alternatively, a hearing loss disability can be 
established by auditory thresholds for at least three of those 
frequencies at 26 decibels or greater or by speech recognition 
scores under the Maryland CNC Test at less than 94 percent.  38 
C.F.R. § 3.385.

The Veteran's service treatment records are negative for any 
complaint or treatment for bilateral hearing loss.  

An October 2006 treatment record noted a history of gradual 
progressive hearing loss that started in the military when he was 
exposed to artillery fire.  

An April 2008 written statement from the Veteran stated that the 
Veteran's ENT physician told him that his hearing loss was most 
likely due to his noise exposure while in the military.  
Additionally, at the March 2010 Board hearing, the Veteran 
testified that he was in combat during World War II and was 
exposed to acoustic trauma.

The Veteran was afforded a VA examination to assess his hearing 
loss in June 2010.  The Veteran stated that he was exposed to 
excessive noise when from 105 Howitzers while in the military.  
The Veteran did not wear hearing protection while in service.  
The Veteran denied noise-exposure since his discharge from 
service.  

The Veteran underwent a VA audiometric examination.  The results 
of that examination, in puretone thresholds, are as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right
85
80
90
95
105
Left
75
80
85
80
90

The average puretone thresholds are 92.5 decibels in the right 
ear and 84 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 8 percent in the right ear and of 
20 percent in the left ear.

The Veteran's hearing loss qualifies a hearing disability under 
38 C.F.R. § 3.385.

The examiner initially did not review the Veteran's claims file.  
She stated that she was unable to render an opinion without 
review of the file.  In September 2010, the examiner issued an 
addendum to the examination report.  She had since reviewed the 
Veteran's service treatment records.  Based on this review, she 
stated that the Veteran had only whisper-voice tests upon 
enlistment and separation from service.  She noted that the 
Veteran served in combat and received the Combat Infantryman 
Badge, Purple Heart Medal, and Combat Action Ribbon.  Based on 
that information, she opined it is as likely than not that the 
Veteran's hearing loss was a result of his military service.  

In the case of any Veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official record 
of such incurrence or aggravation, and, to that end, every 
reasonable doubt shall be resolved in favor of the Veteran.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Evidence denoting participation in combat includes award of 
decorations such as the Combat Action Ribbon, Combat Infantryman 
Badge (CIB), Purple Heart Medal, and decorations such as the 
Bronze Star Medal that have been awarded with a Combat "V" 
device.  The Veteran's personnel records show that he was awarded 
multiple combat awards.

Thus, the Veteran served in combat and was likely exposed to 
acoustic trauma while serving in World War II given that such 
exposure is consistent with the circumstances, conditions, and 
hardships of that service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304.  As such, VA must presume the occurrence of the in- 
service injury.

The Veteran's ENT physician is competant to opine that the 
Veteran's hearing loss is a result of noise exposure during 
service.  Moreover, the VA audiologist opined that the Veteran's 
hearing loss was caused by noise exposure during service.  The 
Board finds these opinions to be probative.  Additionally, the 
Board finds that the Veteran's statements regarding his noise 
exposure in service and symptoms since service are credible and 
consistent with his service records that show he was attached to 
an artillery unit and received artillery training.  Given the 
above, service connection is granted for bilateral hearing loss.    


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


